                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                  EUGENE DIVISION




UNITED STATES OF AMERICA,                                 Case No. 6:15-cr-00305-AA
                                                           OPINION AND ORDER

               Plaintiff,

      vs.

PAMELA JEAN GYGI,
         Defendant.


AIKEN, District Judge:

      Petitioner Pamela Jean Gygi brings this habeas corpus action under 28 U.S.C.

§ 2255 prose. The "Standing Due Notice" (doc. 59), which this Court has construed

as a § 2255 petition, is DENIED for the following reasons.

                                    BACKGROUND

      In January 2017, petitioner pleaded guilty to one count of use of interstate

commerce facilities in the commission of a murder-for-hire in violation of

18 U.S.C. § 1958 and one count of possession of a firearm in furtherance of that

murder-for-hire scheme in violation of 18 U.S.C. § 924(c). On May 3, 2017, this Court

sentenced petitioner to 120 months imprisonment. A judgment of conviction was

entered May 4, 2017.         Petitioner did not file a direct appeal of her criminal

convictions.


Page 1 - OPINION AND ORDER
      On March 24, 2019, more than a year after the judgment was entered,

petitioner filed a pro se motion titled "Standing Due Notice" that appears to be a

28 U.S.C. § 2255 petition for writ of habeas corpus.       Petitioner challenges her

conviction on the grounds that this Court lacked jurisdiction over her.

                                   DISCUSSION

      Under 28 U.S.C. § 2255, a defendant may move to have her sentence vacated

or corrected if it was "imposed in violation of the Constitution or laws of the United

States." 28 U.S.C. § 2255(a). But that motion must be filed within one year from the

date on which a petitioner's conviction becomes final, unless an exception applies.

28 U.S.C. § 2255(f). Here, no exceptions apply. Petitioner's claims are not delayed

due to a government impediment, they are not based on a right newly recognized by

the Supreme Court, and they are not newly discovered. 28 U.S.C. § 2255(£)(2)-(4).

      A defendant's judgment of conviction becomes final when the time for filing a

notice of appeal expires, 14 days after the judgment is entered. See Fed. R. App. P.

4(b)(l)(A); United States v. Schwartz, 274 F.3d 1220, 1223 (9th Cir. 2001). Here, the

judgment was entered May 4, 2017. Since petitioner did not file a notice of appeal,

the judgment became final on May 18, 2017. The one-year statute of limitations

expired on May 18, 2018. Petitioner's March 24, 2019 filing was thus untimely, and

her claim is time-barred.

      Further, in her plea agreement, petitioner waived appeal of "any aspect of her

conviction and sentence including all post-conviction and habeas corpus motions,"

except for ineffective assistance of counsel. Plea Agreement (doc. 32)     ,r   8. Here




Page 2 - OPINION AND ORDER
petitioner alleges lack of jurisdiction, not ineffective assistance of counsel. She thus

waived her right to raise this claim.

      Finally, even if petitioner's claim were not time-barred or waived, it is without

merit. Petitioner's claim appears to be based on sovereign citizen beliefs. See United

States v. Mitchell, 405 F. Supp. 2d 602, 60405 (D. Md. 2005) (describing the sovereign

citizen belief system); United States v. Neal, 776 F.3d 645, 657 (9th Cir. 2015) (holding

that even though defendant's sovereign citizen beliefs were nonsensical, they did not

indicate incompetence, citing Mitchell).

      Petitioner argues that the district court lacks jurisdiction because she

committed the crime in Oregon, not "within Federal Territory." Petition at 3. But

this Court exercised jurisdiction under 18 U.S.C. § 1958, which has been held a valid

exercise of the Commerce Clause. See United States v. Runyon, 707 F.3d 475, 488-89

(4th Cir. 2013) (holding that 18 U.S.C. § 1958(a) is constitutional); United States v.

Temkin, 797 F.3d 682, 691 (9th Cir. 2015) (holding that telephone calls qualify as use

of a facility of interstate commerce). Thus, regardless of petitioner's sovereign citizen

beliefs, the Court has jurisdiction over her.

      A final order in a § 2255 proceeding may not be appealed unless a judge issues

a certificate of appealability. 28 U.S.C. § 2253(c)(l)(B). A certificate of appealability

may not issue unless "the applicant has made a substantial showing of the denial of

a constitutional right." 28 U.S.C. § 2253(c)(2). In Slack v. McDaniel, 529 U.S. 473

(2000), the Supreme Court explained that a certificate of appealability under §

2253(c) is warranted when a habeas prisoner makes "a demonstration that ...




Page 3 - OPINION AND ORDER
includes a showing that reasonable jurists could debate whether ... the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further."         Id. at 483-84 (internal

quotation marks and citation omitted).

      In this case, the Court concludes that petitioner has failed to make the required

showing and so declines to issue a certificate of appealability.

                                   CONCLUSION

      For the reasons set forth above, petitioner's § 2255 petition (doc. 59) is

DENIED. No evidentiary hearing is necessary because the allegations in petitioner's

motion, when viewed against the record, do not give rise to a claim for relief. The

Court declines to issue a certificate of appealability on the basis that petitioner has

not made a substantial showing of the denial of a constitutional right pursuant to 28

U.S.C. § 2253(c)(2).

      IT IS SO ORDERED.

      Datedthis        9~ofJul22:u~
                                     Ann Aiken
                             United States District Judge




Page 4 - OPINION AND ORDER
